Citation Nr: 1222500	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-23 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1310 based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC under the provisions of 38 U.S.C. § 1318 based on a total disability rating at the time of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant is the surviving spouse of a deceased veteran (the Veteran), who had active service from March 1960 to October 1964.  The Veteran died in March 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the RO in Oakland, California.

The appellant did not report for a Board hearing that was scheduled to be conducted at the RO in Oakland, California, in May 2011.  To the Board's knowledge, the appellant has offered no explanation as to why she was unable to appear for the hearing, and she has not since made a request for another opportunity to appear at a hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Although the appellant has never asserted that she is represented in this appeal, and although she has prepared and filed all necessary appeal documents herself, the American Legion submitted a written brief presentation on the appellant's behalf in April 2012.  A review of the claims file reveals that the only power of attorney documents are for the deceased veteran, who had appointed the American Legion as his representative during his lifetime.  The appellant in this case has not submitted any power of attorney documents for the American Legion or any other representative.  In May 2012, the national American Legion office in Washington, D.C. was asked to submit any documents it had pertaining to representation of the appellant.  They initially responded that the documents were on file with the regional office in Oakland, California; however, in June 2012, the American Legion responded by letter that they had no power of attorney documents pertaining to the appellant.  As such, the appellant is considered pro se in this appeal.

The issue of entitlement to DIC under the provisions of 38 U.S.C. § 1310 based on service connection for the cause of the Veteran's death is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of the issue of entitlement to DIC under the provisions of 38 U.S.C. § 1318 based on a total disability rating at the time of the Veteran's death.

2.  A total disability rating was in effect for fewer than 10 years prior to the Veteran's death.  

3.  The appellant has not identified clear and unmistakable error in any prior decision with adequate specificity to raise a valid claim.  


CONCLUSION OF LAW

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 lacks legal merit.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 3.105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (2011) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the facts regarding entitlement to DIC under 38 U.S.C.A. § 1318 are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to entitlement to DIC based on a total disability rating at the time of the Veteran's death; therefore, the VCAA assistance provisions are inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis of DIC Under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death; if continuously rated as totally disabling for at least 5 years after such veteran's separation from active service; or if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The Board notes that the Veteran was in receipt of a total disability rating at the time of his death in March 2007.  That rating was granted in a March 1999 rating decision, effective July 6, 1998.  It is uncontested that the total rating had been in effect fewer than 10 years at the time of the Veteran's death.  

The Board notes that application of a line of decisions of the United States Court of Appeals for Veterans Claims (CAVC) and United States Court of Appeals for the Federal Circuit has resulted in different approaches to the adjudication of DIC claims under 38 U.S.C.A. § 1318 depending on the date that the claim was filed.  VA amended 38 C.F.R. § 3.22 as of January 21, 2000.  The goal of the regulatory revision was to eliminate the judicial concept of hypothetical entitlement and clearly express VA's interpretation that an award of DIC under 38 U.S.C.A. §1318 essentially depended on whether the veteran was receiving total disability compensation for the requisite period of time, or was entitled to receive the benefit but for clear and unmistakable error (CUE) in the adjudication of a claim.  In other words, the amendments essentially preclude survivors from re-litigating eligibility for disability benefits except in the case of CUE.  

Accordingly, if, based on the decisions that were issued during a veteran's lifetime, the veteran did not have the requisite level of disability for the requisite number of years, the claimant is required to show CUE in a decision rendered during the veteran's lifetime in order to retroactively revise the veteran's rate of disability.  See Marso v. West, 13 Vet. App. 260 (1999).  Such a determination must be made based solely on the evidence in the claims file or VA custody prior to the veteran's death. 

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

As with all CUE claims, in cases in which the survivor seeks to establish entitlement to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the date or the approximate date of the decision or otherwise provide sufficient detail so as to identify the decision sought to be attacked collaterally, and establish how, based on the evidence of record and the law at the time of the decision, the veteran would have been entitled to receive a total rating.  Cole v. West, 13 Vet. App. 268 (1999).

Here, the appellant has not identified any decision which contains CUE, and she has not described how, based on the evidence of record and the law at the time of the decision, the Veteran would have been entitled to receive a total rating.  Indeed, the appellant has given no indication that she intended to raise a specific claim of CUE, pursuant to 38 C.F.R. § 3.105(a).  See Fugo, 6 Vet. App. 40 and Damrel (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).   

The appellant's principal assertion regarding this issue appears to be a mistaken reference to 38 U.S.C.A. § 1311.  In her Notice of Disagreement and VA Form 9, the appellant asserted that VA changed the requirement for DIC from eight years to ten years without informing veterans of this change.  In fact, the requirement of 38 U.S.C.A. § 1318 that a total disability rating must have been in effect for ten years prior to the Veteran's death has not been changed and has never been eight years.  The eight-year requirement under 38 U.S.C.A. § 1311, although using similar language, applies to rates of enhanced DIC benefits.  Such benefits are a subset of DIC benefits, and the application of 38 U.S.C.A. § 1311 presumes that eligibility for the base DIC rate has already been established under 38 U.S.C.A. § 1318 or 38 U.S.C.A. § 1310.  The eight-year requirement of 38 U.S.C.A. § 1311 is inapplicable to the appellant's claim because basic entitlement to DIC has not been established.  

The Board is cognizant of its obligation to read the pleadings of a pro se appellant liberally.  The Board notes that this case does not involve a simple matter of misidentification of a particular prior decision or the phrasing of the allegation of error.  Here, the appellant has never raised the matter of CUE, but has framed her argument in terms that lead the Board to conclude that she misunderstood the law applicable to her case.  Based on the appellant's failure to plead CUE with any specificity, or to identify the type of error that could potentially be considered CUE, a claim of CUE in prior rating decisions has not been validly raised.  In essence, the appellant has not pointed to an error of fact or any error in the application of the law that would compel the conclusion that the result would have been manifestly different but for the error.  As CUE has not been properly pled, and as there is no other basis to grant benefits under 38 U.S.C.A. § 1318 given the date of the claim, the appeal must be denied.  


ORDER

The appeal regarding DIC under the provisions of 38 U.S.C. § 1318 based on a total disability rating at the time of the Veteran's death is denied.



REMAND

A remand is required to ensure that there is a complete record upon which to decide the issue of entitlement to DIC under the provisions of 38 U.S.C. § 1310 based on service connection for the cause of the Veteran's death.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d).

A September 1998 VA mental disorders examination report reveals that, at that time, the Veteran had been receiving benefits from the Social Security Administration (SSA) since 1974 "due to physical disabilities related to an automobile accident he suffered while in the service."  It does not appear that any records have been obtained from SSA.

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when there exists a reasonable possibility that the records could help substantiate a claim for benefits); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The CAVC held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Board also notes that in October 2007, the appellant identified private treatment records for the Veteran that may be pertinent to the claim.  It does not appear that any attempt was made to obtain those records.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.   The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the issue of DIC under the provisions of 38 U.S.C. § 1310 based on service connection for the cause of the Veteran's death is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain any SSA decisions and supporting medical records regarding the Veteran's disability benefits, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Associate any records received with the claims file, as well as any negative responses to requests for records.  

2.  Make reasonable efforts to obtain the private treatment records identified by the appellant in her October 2007 correspondence.  Any records so obtained should be associated with the claims folder.  If certain records cannot be obtained, the appellant should be so notified and allowed the opportunity to obtain them herself.
 
3.  Readjudicate the issue of DIC under the provisions of 38 U.S.C. § 1310 based on service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, the appellant should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


